DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 8, 10, 12, 16 and 18 are amended. 

Response to Arguments
Applicant’s arguments have been fully considered. Previous rejections are withdrawn in light of the amendments.  
Applicant's arguments filed December 7, 2022 fail to comply with 37 CFR 1.111(b) because they fail reply to every ground of objection and rejection in the prior Office action. Applicants are respectfully asked to reference MPEP 714.02 for all further prosecution of this application: 
37 C.F.R. 1.111   Reply by applicant or patent owner to a non-final Office action.
…
 (b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Applicant’s reply appears to be a bona fide attempt to advance the application and has been fully considered. 
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 16 recite:
	determining, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment based on a comparison between: (1) a first pre-deployment value and a first post-deployment value for the first network metric in a first control region, and (2) a second pre-deployment value and a second post-deployment value for the first network metric in a second control region; and
	sending, to the client system, responsive to the request for the measurement project, instructions for presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold.
	The specification and drawings fail to disclose an algorithm to perform the recited claim limitations. Specifically, Examiner is unable to identify the comparison of vector (1) compared to vector (2) for a threshold determination: 	
	(1) a first pre-deployment value and a first post-deployment value for the first network metric in a first control region
	(2) a second pre-deployment value and a second post-deployment value for the first network metric in a second control region
Further, the specification fails to disclose sending instructions for a measurement result summary for a second network deployment that is in response to a request for a measurement project. The algorithm of presenting results for a second deployment based on the evaluation of the metrics of a first deployment is not disclosed in the manner as claimed. 
Claims 2-9, 11-15 and 17-20 fail to cure the deficiencies of claims 1, 10 and 16 and are thus rejected under the same rationale. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 10 and 16 recite:
receiving, from a client system, a request for a measurement project of a communication network for a geographic region of interest;
 identifying network metrics for control regions, wherein the control regions comprise geographic regions connected by the communication network, wherein the network metrics comprises features that measure a change in a value of a corresponding network metric during a particular time period;
	determining, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment based on a comparison between: (1) a first pre-deployment value and a first post-deployment value for the first network metric in a first control region, and (2) a second pre-deployment value and a second post-deployment value for the first network metric in a second control region; and
	sending, to the client system, responsive to the request for the measurement project, instructions for presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold.
To evaluate whether the specification satisfies the enablement requirement of Claims 1, 10 and 16, the following Wands factors will be considered: 
A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Factor (A) The Breadth of the claims- Claims 1, 10 and 16 covers all methods of presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the predetermined threshold. 
Factor (B) The nature of the invention- The claimed invention performs retrieving metrics for a geographic area of interest.
Factor (C) The state of the prior art-Siddiqui et al. U.S. Patent Application Publication 2015/026348- discloses monitoring a deployment based on a threshold and determine whether to adjust resources in response to network metrics. 
Factor (D) The level of one of ordinary skill- A person of ordinary skill in the art would be one that has bachelor's degree in computer engineering, computer science, or electrical engineering. 
Factor (E) The level of predictability in the art- The art networking is of the ordinary level of predictability for a computer related field. 
(F) The amount of direction provided by the inventor- Inventor has provided no guidance on how a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the predetermined threshold is calculated. Examiner is unable to identify any methods or processes that are readily known that would allow a person to determine such a solution. 
Factor (G) The existence of working examples- None known or uncovered in the prior art. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- The amount of experimenting required is unreasonable because the specification fails to include information on the algorithm to perform the claimed limitations.  
	In conclusion of the evaluation of the Wands factors, Examiner finds the specifications fails to enable a person of ordinary skill in the art to practice the claimed invention without undue experimentation for Claims 1, 10 and 16. 
Claims 2-9, 11-15 and 17-20 fail to cure the deficiencies of claims 1, 10 and 16 and are thus rejected under the same rationale. 
 	If applicant disagrees with Examiner’s interpretation of claims 1, 10 and 16, applicant is respectfully asked to provide citations to the support within the specification and provide an explanation for how the claimed result is achieved. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 recite: 
determining, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment based on a comparison between: (1) a first pre-deployment value and a first post-deployment value for the first network metric in a first control region, and (2) a second pre-deployment value and a second post-deployment value for the first network metric in a second control region;
Applicant’s claim limitations yield at least 2 interpretations:
Interpretation 1:
	The 2 values of the first region are compared to the respective values of the second region. 
	A first pre-deployment value is compared to a second first pre-deployment value and a first post-deployment value is compared to a second post-deployment value.

Interpretation 2: 
	A comparison between a first pre-deployment value and a first post-deployment value is determined, and 
	A comparison between a second pre-deployment value and a second post-deployment value is determined.
Claims 1, 10 and 16 are rendered indefinite. 
Claims 2-9, 11-15 and 17-20 fail to cure the deficiencies of claims 1, 10 and 16 and are thus rejected under the same rationale. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
	“determining, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment based on a comparison between: (1) a first pre-deployment value and a first post-deployment value for the first network metric in a first control region, and (2) a second pre-deployment value and a second post-deployment value for the first network metric in a second control region; and
	sending, to the client system, responsive to the request for the measurement project, instructions for presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold.”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
/JMC/Examiner, Art Unit 2459